OPINION — AG — ** CONTRACT — OKLAHOMA PLANNING AND RESOURCES BOARD ** THE OKLAHOMA PLANNING AND RESOURCES BOARD COULD NOT BIND THE STATE OF OKLAHOMA BY A PROVISION IN A CONTRACTOR SUCH AS THE ONE MENTIONED HEREINABOVE, TO THE EFFECT THAT THE STATE WOULD HOLD THE OTHER PARTIES TO SUCH CONTRACT HARMLESS FROM ANY DAMAGES THAT MIGHT RESULT TO OTHERS FROM NEGLIGENCE IN THE CONSTRUCTION, MAINTENANCE OR OPERATION OF THE WATER DIVERSION PROJECT CONTEMPLATED BY SUCH CONTRACT. (CHANNEL ON LANDS BELONGING TO SEVERAL PARTIES, PROPERTY, CONSTRUCTION OF DAMS, WATERS AND STREAMS) CITE: ARTICLE X, SECTION 15, 74 Ohio St. 356.2 [74-356.2] (JAMES C. HARKIN)  (HOLD HARMLESS)